Citation Nr: 0325260	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement t an effective date earlier than January 31, 
1985, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO that denied an effective date earlier than January 31, 
1985 for a grant of service connection for PTSD.  The veteran 
appealed that decision and the Board denied this claim in a 
decision of December 1997.  The veteran appealed that portion 
of the Board's December 1997 to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999 (hereinafter "the 
Court").  

In August 2000 the Court granted a joint motion to remand and 
the case was referred back to the Board for further 
consideration.  In a decision dated in April 2001 the Board 
again denied entitlement to an effective date earlier than 
January 31, 1985 for a grant of service connection for PTSD 
and the veteran thereafter again appealed this decision to 
the Court. In February 2003, the Court vacated the Board's 
April 2001 decision and remanded this case to the Board for 
further development.   


REMAND

The basis for the Court's action vacating the Board's April 
2001 decision was that the Board did not adequately explain 
how the notice requirements of the Claims Assistance Act of 
2000 (VCAA ) had been satisfied.  38 U.S.C.A. § 5103(a) (West 
2002); See Quartuccio v. Principi, 16 Vet. App. 186 (2002).

The veteran has not yet received the specific notice of what 
evidence he is responsible for obtaining and what evidence VA 
will undertake to obtain.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

The RO should provide the veteran with a 
VCAA notice letter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

